Citation Nr: 1805144	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  08-03 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 1978 rating decision that effectively reduced the evaluation of the Veteran's service-connected psychiatric disorder from 100 percent to 10 percent disabling.


REPRESENTATION

Veteran represented by:	William H. Pitsenberger, attorney


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1960 to December 1962 and from March 1963 to January 1970, during which he had two periods of service in the Republic of Vietnam, for which he has been awarded, among other honors, the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In January 2012, the Board denied the Veteran's claim asserting CUE in an August 1978 rating decision, and the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2013 Memorandum Decision, the Court vacated the Board's January 2012 decision and remanded the matter to the Board, instructing the Board to consider the provisions of 38 C.F.R. § 3.500(r) (1975) and 38 C.F.R. § 3.501(g)(2) (1976) and the impact, if any, of Pirkl v. Shinseki, 718 F.3d 1379, 1384-85 (2013), as these provisions relate to the Veteran's assertion of CUE in the August 1978 rating decision.  In August 2014, the Board remanded this case to allow the RO to initially consider these provisions as they potentially apply to this case, and in July 2015, the Veteran participated in a hearing before a Decision Review Officer (DRO).  Thereafter, the Veteran requested to participate in a Board hearing, and the Board remanded this claim in March 2017 to afford him the same.  In August 2017, the Veteran participated in a Board hearing conducted before the undersigned Veterans Law Judge.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).
FINDINGS OF FACT

1.  An October 2004 rating decision retroactively awarded a 100 percent disability rating for the Veteran's service-connected psychiatric disorder from September 1971 to August 1978, finding that the failure to make this initial award in 1971 was CUE.

2.  The October 2004 finding of CUE changes the factual and legal background against which the August 1978 rating decision was made, in that the Veteran is now considered to have been receiving disability compensation for his psychiatric disorder at the 100 percent rate at the time of his May 1978 claim.  

3.  Given this altered factual and legal background, the August 1978 rating decision failed to apply regulations applicable to rating reduction claims, and but for this error the outcome of that rating decision would have been manifestly different.  


CONCLUSION OF LAW

The August 1978 rating decision that effectively reduced the Veteran's 100 percent rating for a service-connected psychiatric disorder to a 10 percent rating is the product of CUE; a 100 percent rating is restored from May 19, 1978.  38 U.S.C. 
§ 5109A(b) (2012); Pirkl v. Shinseki, 718 F.3d 1379, 1384-85 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that the August 1978 rating decision that effectively reduced his disability rating for his service-connected psychiatric disorder from 100 percent disabling to 10 percent disabling is the product of CUE, thereby entitling him to a retroactive award of a 100 percent rating from the effective date of this August 1978 rating reduction through August 1996, at which time his current 100 percent rating became effective.

This case has a lengthy procedural and factual history, which the Board will now endeavor to summarize.  The Veteran served an active duty for approximately 10 years, spanning from January 1960 to January 1970, which included two tours of service in the Republic of Vietnam, during which the Veteran participated in combat, eventually serving as a platoon sergeant.  During his last year of service, his currently-diagnosed bipolar disorder (then referred to as a schizophrenic reaction) was complicated by superimposed combat-related PTSD.  After an extended hospitalization for psychiatric and respiratory problems, the Veteran was medically discharged in January 1970, but placed on the temporary disability retired list (referred to as the TDRL) and began receiving related disability benefits.  Accordingly, when the RO granted a 100 percent rating for his service-connected psychiatric disorder in a January 1970 rating decision, the RO informed the Veteran that he would not receive these VA compensation benefits until he was removed from the TDRL.  In September 1971, the Department of Defense notified the RO that the Veteran had been removed from the TDRL; however, the RO did not contact the Veteran to aid him in receiving his awarded his VA compensation benefits.  

In May 1978, the Veteran sought to "reopen" his service connection claim for a psychiatric disorder, as he was apparently unaware that he had previously awarded both service connection and related compensation.  In an August 1978 rating decision, the RO determined that the Veteran's psychiatric disorder had improved, and awarded a 10 percent disability rating, effective in May 1978, commensurate with the date of receipt of the Veteran's compensation claim.  In the code sheet accompanying this rating decision, the RO noted that there was insufficient evidence to evaluate the Veteran's psychiatric disorder for the period spanning from February 1971 to May 1978.  Thereafter, the Veteran disagreed with, but did not perfect a substantive appeal of, this May 1978 rating decision.  

For the subsequent period spanning until the Veteran's award of a 100 percent rating effective as of August 1996, the Veteran filed several increased claims, and his rating was increased from 10 to 30 percent before he eventually received his current 100 percent rating, as reflected in a November 1996 rating decision.

In September 2003, the Veteran filed a claim asserting CUE in VA's failure to award him a 100 percent rating from January 1970, the date of his discharge from service, to August 1978, when he first received VA compensation.  In an October 2004 decision, the RO granted retroactive compensation for a 100 percent rating for the period from September 1971, when VA was informed the Veteran was released from the TDRL, to May 1978, when he first received VA compensation.  When granting this retroactive benefit, the RO stated that the award was warranted to correct VA's failure to contact the Veteran when he was released from the TDRL and institute his previously-awarded VA compensation.

In February 2006, the Veteran requested retroactive compensation for a 100 percent rating for the period from May 1978 to August 1996 (during which the Veteran was actually awarded 10 and 30 percent ratings) on the basis that the RO committed CUE in August 1978 by failing to follow the correct procedures for reducing his claim from his (retroactively awarded) 100 percent rating to a 10 percent rating.  The RO denied the claim in an August 2007 rating decision, and the instant appeal stems from the Veteran's disagreement with that decision.  

Upon review of this case in August 2010, the Board noted the Veteran's arguments that the August 1978 rating decision was the product of CUE because it failed to implement regulations applicable to rating reduction claims, namely 38 C.F.R. §§ 3.105, 3.343, and 3.444.  The Board remanded the claim to the RO, instructing the RO to consider the effect of the October 2004 decision to award of retroactive benefits on the instant CUE claim.  In January 2012, the Board denied the CUE claim, in sum concluding that (a) the notice provisions in 38 C.F.R. § 3.105 for reducing ratings were inapplicable to this case because the Veteran was not actually receiving compensation at the time of the August 1978 decision, and the regulations are only relevant when a claimant has been receiving and relying on compensation (accordingly, any error committed by not implementing these regulations was not CUE); and (b) application of the provisions of 38 C.F.R. §§ 3.343 and 3.344 then in effect (stating that reductions for total ratings or ratings in effect for five years or more cannot be implemented without an examination or examinations demonstrating sustained improvement) did not amount to CUE, as the 10 percent rating awarded in August 1978 was predicated on a thorough VA examination and the Veteran's own reported employment history.  

As referenced above, the Veteran appealed the Board's 2012 decision to the Court, and in a September 2013 Memorandum, the Court determined that the 2012 Board decision must be vacated in light agreement of the parties that the Board erred by failing to consider whether the August 1978 rating decision's failure to implement the effective date provisions regarding reductions in effect at that time (38 C.F.R. § 3.500(r) (1975) and 38 C.F.R. § 3.501(g)(2) (1976)) amounted to CUE.  Further, the Court instructed the Board to consider the effect of Pirkl v. Shinseki, a then-recent decision of the United States Court of Appeals for the Federal Circuit, which held that a finding of CUE may require a later decision to be revisited, requiring consideration of the effects of a finding of CUE on the legal and factual basis of a subsequent decision.  718 F.3d 1379, 1384-85 (2013).  The Court declined to address the impact of 38 C.F.R. § 3.105(e) (1977) at that time.  In August 2014, the Board remanded this case to allow the RO to first consider the effective date regulations and case law set forth in the Memorandum Decision, as they apply to this case.  In March 2017, the Board remanded the case to afford the Veteran his newly requested Board hearing, which was conducted in August 2017.  

Turning now to the merits of this case, the Board first notes that CUE is a very specific and rare kind of error.  The Court has held that for there to be a valid claim of CUE, either the correct facts, as they were known at that time, were not before the adjudicator, or the legal provisions effective at that time were improperly applied; a mere difference of opinion in the outcome of the adjudication does not provide a basis to find that VA committed error during the adjudication process.  See Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).  The failure to address a specific regulatory provision involves harmless error unless it is shown that the outcome would have been "manifestly different."  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).  The Court has held that, "[i]f a claimant-appellant wishes to reasonably raise CUE there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Id.  Thus, as a threshold matter, a claimant must plead CUE with sufficient particularity, and only if this threshold requirement is met does the Board have any obligation to address the merits of the CUE claim.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997) (distinguishing denial of CUE due to pleading deficiency and denial of CUE on merits).

The Veteran, through his attorney, has adequately pled CUE, asserting that the August 1978 rating decision was based on inaccurate facts.  Specifically, the Veteran argues that when applying the precedent of Pirkl v. Shinseki to the instant facts, the Board must construe the propriety of the August 1978 rating decision in the context of the findings of the October 2004 rating decision.  In other words, the Veteran argues (and the Board agrees) that the October 2004 finding of CUE in the failure to award a 100 percent rating since September 1971 has the same effect as if the correct decision had been made on the date of the prior decision, meaning that the Board must now review the record as if the Veteran's 100 percent rating was indeed initially implemented in September 1971.  See 38 U.S.C.A. § 5109A.  

The Board finds that when viewing this case as if the Veteran had been in receipt of his retroactively-awarded 100 percent rating from September 1971, the RO's August 1978 "reduction" to 10 percent effective in May 1978 was in error, as regulations in effect at that time required that such reduction should have been the "[l]ast day of the month following 60 days after notice to [the] payee," with payment of the reduced rate to commence the following day.  See 38 C.F.R. 
§ 3.500(r) (1975) and 38 C.F.R. § 3.501(g)(2) (1976); see also 38 C.F.R. § 3.105(e)(1977).  Additionally, the RO's failure to consider the provisions of 38 C.F.R. §§ 3.343 and 3.344 in effect at the time of the August 1978 rating decision was erroneous.  Instead, the RO's actions in August 1978 were based upon the findings of one recent examination.  While this is understandable given the procedural posture of the case at that time, the Board again emphasizes that the factual and legal basis of the August 1978 rating decision has been altered.  See Pirkl, 718 F.3d at 1384-85.  Thus, the RO's failure to consider 38 C.F.R. §§ 3.343 and 3.344 renders the August 1978 rating decision void ab initio.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992).

Given the foregoing, the August 1978 rating decision was the product of CUE, and restoration of the 100 percent schedular rating for the Veteran's service-connected psychiatric disorder, is warranted, effective from May 19, 1978, the current effective date of reduction.


ORDER

Clear and unmistakable error having been found in the August 1978 rating decision effectively reducing the 100 percent disability rating for the Veteran's service-connected psychiatric disorder to 10 percent disabling, a 100 percent rating is restored from May 19, 1978.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


